Citation Nr: 0402314	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  99-06793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


REMAND

The appellant had service in the Army National Guard, 
including initial active duty for training from September 
1976 to December 1976, and later period of active duty for 
training and inactive duty training.

This case came to the Board of Veterans' Appeals (Board) from 
a September 1998 RO decision which denied a claim for service 
connection for a left shoulder disability.  The Board 
remanded the case in October 2001 for additional development.  
In a November 2002 decision, the Board denied the claim.  The 
claimant then appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In a May 2003 joint motion, the 
parties (the claimant and the VA Secretary) asked the Court 
to vacate and remand the Board decision.  By a May 2003 
order, the Court granted the joint motion.  

According to the May 2003 joint motion and Court order, the 
Board must further address compliance with legal provisions 
of the Veterans Claims Assistance Act of 2000 (VCAA) 
concerning the VA's duty to notify the claimant as to 
evidence and information necessary to substantiate his claim, 
including what portion he is to provide and what portion the 
VA is to provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Charles v. Principi, 16 Vet.App. 
370 (2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The Board itself may not provide such notice.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (2003).  

In view of the foregoing, the case is remanded for the 
following: 

1.  To assure compliance with VCAA notice 
requirements, the RO should send the 
claimant specific written notice as to the 
evidence and information necessary to 
substantiate his claim for service 
connection for a left shoulder disability, 
including notice as to what portion he is 
to provide and what portion the VA is to 
provide.   

2.  After assuring compliance with this 
and all other notice and duty to assist 
provisions of the law, the RO should 
review the claim for service connection 
for a left shoulder disability.  If the 
claim is denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


